Title: Thomas Jefferson to Thomas Eston Randolph, 20 August 1812
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          Dear Sir Monticello. Aug. 20. 12. 
          The purchase of Pantops renders it necessary for me to understand exactly the conditions of the lease you have on it. Mr Eppes has always told me they were exactly the same as those of my lease to Craven, which was agreed between yourselves to be the model. indeed I have some faint recollection of having drawn the articles myself on that model, at the request of mr Eppes, or perhaps of both of you. but of this my recollection is not distinct enough to enable me to be particular.I find too that mr Eppes & yourself differ as to the length of your lease. if you will be so good as to state to me in writing your understanding of the conditions & duration of the lease, if I find your ideas different from those of mr Eppes, I will communicate them to him, & request a settlement of them between yourselves; so that I may know on what ground the purchase places me. Accept my affectionate salutations.
          
            Th:
            Jefferson
        